DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response to election/restriction filed on 15 October 2022.
Claims 33-42 have been withdrawn from consideration at this time.
Claims 1-32 are currently pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-32 in the reply filed on 20 October 2022 is acknowledged.

Drawings
The drawings are objected to because Figures 2E and Figures 3C-3AA are  blurry/illegible or have poor contrast, making them difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 
Claim 1 is objected to for the following informalities: 
Lines 3-4 currently reads “a network-connected service provide electronic device”. Based on the surrounding context, Examiner believes this is intended to be “a network-connected service provider electronic device”. 
Claim 20 is objected to for the following informalities: an instance of “is” appears to be missing from line two between “providers” and “based”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the consultation" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is being interpreted as “the requested remote consultation” per line 6. 
	Claim 1 recites the limitations “receiving a request for remote consultation” (line 6) and “initiate a service request for a service provider remote session” (line 11). The recitation of “remote consultation” and “service provider remote session” render the metes and bounds of the claims unclear. See MPEP 2173.02.  It appears Applicant is using the two terms interchangeably (see also claims 6 and 17, which recite “remote consultation session” and “remote session” respectively). Terminology for the same item (a remote consultation) should be consistent throughout claims for clarity.  
Dependent Claims 2-32 inherit the deficiencies of parent Claim 1 and are subsequently rejected. 
Claim 17 recites the limitation "the consultation" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is being interpreted as “the remote consultation”. 
Claim 20 recites the limitation "the consultation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is being interpreted as “the remote consultation”. 
Claim 27 recites the limitation "the consultation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is being interpreted as “the remote consultation”. 
	 
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32 are rejected under 35 U.S.C.101 because the claimed invention is
directed to a judicial exception (an abstract idea) without significantly more. 

Step 1
	Claims 1-32 are drawn to a method, which is within the four statutory categories. Claims 1-32 are further directed to an abstract idea on the grounds detailed below.

Step 2A Prong 1
	Claim 1 recites, in part, performing the steps of: 
facilitating interactive communications between one or more dental service providers and one or more patients
receiving a request for a remote consultation from a patient, the request comprising one or more items of information descriptive of the consultation
determining suitability of the request for remote consultation based at least in part upon information in said request, in order to either (a) initiate a service request for a service provider remote session; or (b) direct the patient to seek an alternative service provider	

These steps amount to managing personal behavior or relationships or interactions
between people, and therefore recite a method of organizing human activity. Specifically, the claim amounts to managing interactions between a patient and one or more dental service providers to request a remote consultation, determine if the request is suitable for remote consultation, and either initiate a request for remote consult or direct the patient to a different provider, based on the suitability of the request. Requesting to see a doctor and arranging for the patient to either see a doctor remotely or directing the patient elsewhere is a personal behavior routinely performed by patients and healthcare workers. 

Step 2A Prong 2
	This judicial exception is not integrated into a practical application because the additional
elements within the claims only amount to:

A. 	Instructions to Implement the Judicial Exception: MPEP 2106.05(f)

Claim 14 additionally recites:
- “a network-connected server” as implementing the steps of facilitating interactive communications between one or more dental service providers and one or more patients 
- “a network-connected service provider electronic device (SPED)” as being used by a service provider
- “a network-connected patient electronic device (PED)” as being utilized by a patient in implementing the step by which a request for remote consultation is submitted 

	Regarding the network-connected server, the specification only discloses the server at a high level of detail, for example, para. [0038] discloses system architecture may include a server that provides data to apps operating on devices, communicates with other providers or services, and may include its own database.  Para. [0097] of the specification as originally filed discloses that networks “may be local wired or wireless networks or a network of networks such as the Internet”. Regarding the SPED and PED: Para. [0007] of the specification as originally filed states that “a network-connected server facilitates interaction communications between one or more dental service providers and one or more patients, each using a network-connected electronic device, such as (without limitation) a personal computer, smartphone, other mobile
communications device, tablet computer, or voice interactive device”. 
 	The broad recitation of a server and general purpose computing devices such as a personal computer, smartphone, other mobile communications device, tablet computer, or voice interactive device used to perform data transmission functions within an abstract idea merely amounts to instructions to implement the abstract idea using computing devices as tools.  For example, in Claim 1, the PED used by a patient is only broadly recited as used to implement the step of providing a request for remote consultation and providing information about the consult request.  The server and electronic devices therefore only amount to mere instructions to implement the abstract idea using generic computer elements as tools. 
	The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of: 

A. 	Instructions to Implement the Judicial Exception: MPEP 2106.05(f)
	As explained above, Claim 1 only recites the various computing devices as tools for
performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP
2106.05(f).	
	Thus, taken alone, the additional elements do not amount to significantly more than the
above-identified judicial exception. Looking at the limitations as an ordered combination adds
nothing that is not already present when looking at the elements taken individually. Their
collective functions merely provide conventional computer implementation.
	
Dependent Claims

	Claim 2 recites wherein the step of receiving a request for a remote consultation comprises: querying the patient for information concerning the remote consultation; transmitting information responsive to the step of querying the patient; and wherein the step of determining suitability of the request for remote consultation is further performed based at least in part upon information received in response to the step of querying the patient.  These limitations fall within the scope of the abstract idea as set out above. 
	Claim 2 additionally recites the PED is used to receive a request and to query the patient for information. As cited above, para. [0007] of the specification as originally filed states that the PED may be a personal computer, smartphone, tablet computer, etc. Therefore, the PED is given its broadest reasonable interpretation as generic computing devices. This element is simply recited as implementing the abstract idea. 
	Claim 2 additionally recites the server as the destination to which information responsive to querying the patient is transmitted.  As explained above with respect to Claim 1, the specification only discloses the server at a high level of detail, for example, para. [0038] discloses system architecture may include a server that provides data to apps operating on devices, communicates with other providers or services, and may include its own database. Therefore, the server is given its broadest reasonable interpretation as a generic computing component. This element is simply recited as implementing the abstract idea.
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 3 recites wherein the step of querying the patient comprises querying whether the patient has a condition resulting from trauma.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 4 recites queueing the service request for connection with a service provider, wherein the service request is prioritized relative to other service requests based at least in part upon information received in connection with the request for remote consultation. These limitations fall within the scope of the abstract idea as set out above.
	Claim 4 also recites that the server is used to implement the step of receiving information.  As detailed above, the server is described at a high level of detail (e.g., para. [0038] of specification). Therefore, the server is given its broadest reasonable interpretation as a generic computing device. This element is simply recited as a tool to implement the abstract idea. 
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 5 recites the step of determining suitability of the request for remote consultation comprises: transmitting a notification to the patient directing the patient to visit an emergency medical services provider.  These limitations fall within the scope of the abstract idea as set out above.
	Claim 5 additionally recites the PED is used to receive a notification to direct the patient to visit an emergency medical provider. As cited above, para. [0007] of the specification as originally filed states that the PED may be a personal computer, smartphone, tablet computer, etc. Therefore, the PED is given its broadest reasonable interpretation as generic computing devices. This element is simply recited as implementing the abstract idea.
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 6 recites the step of determining suitability of the request for remote consultation comprises having inputs comprising the one or more items of information and/or the information responsive to the step of querying the patient, and having feedback comprising service provider evaluation of suitability following completion of a remote consultation session.  These limitations fall within the scope of the abstract idea as set out above.
	Claim 6 also recites applying a machine learning component to implement the step of determining suitability using inputs comprising one or more items of information and/or information responsive to querying the patient.  The specification as originally filed does not disclose any particulars of the machine learning component.  The specification only states that a machine learning component may be used as a priority classifier ([0047]); that “machine learning components or expert system components” may be used to assist in matching of service requests to providers. Para. [0090] discloses that “neural logic, AI or machine learning” may be used to provide triage.  The recitation of “a machine learning component” is only recited as a tool by which to implement the abstract idea. 
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 7 recites the step of querying the patient comprises requesting upload by the patient of a media content captured.  These limitations fall within the scope of the abstract idea as set out above.
	Claim 7 additionally recites the PED is used to query the patient and capture media content. As cited above, para. [0007] of the specification as originally filed states that the PED may be a personal computer, smartphone, tablet computer, etc. Therefore, the PED is given its broadest reasonable interpretation as generic computing devices. This element is simply recited as implementing the abstract idea.
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 8 recites the step of determining suitability of the request for remote consultation comprises analyzing said media content for identification of one or more predetermined conditions.  These limitations fall within the scope of the abstract idea as set out above.
	Claim 8 also recites that the identification is implemented in an automated manner by applying an image recognition component. The specification does not appear to disclose any particulars of the image recognition process. It appears that the only mention of image recognition is at para. [0034], which discloses “imaged-based identification of a missing tooth” but does not provide any further detail of image recognition. As such, it is being interpreted as being a generic out-of-the-box software plugin for image recognition, which is understood to be a generic computer component.  Accordingly, “an image recognition component” is only recited as a tool by which to implement the abstract idea.
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
	
	Claim 9 recites the one or more predetermined conditions comprise one or more of: presence of blood, and absence of a tooth.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 10 recites the step of querying the patient comprises requesting upload by the patient of a media content captured; and wherein the step of queueing the service request comprises prioritizing the service request relative to other service requests based at least in part upon said media content. These limitations fall within the scope of the abstract idea as set out above.  
	Claim 10 also recites using the PED to query the patient and capture media content. As cited above, para. [0007] of the specification as originally filed states that the PED may be a personal computer, smartphone, tablet computer, etc. Therefore, the PED is given its broadest reasonable interpretation as generic computing devices. This element is simply recited as implementing the abstract idea.
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 11 recites wherein prioritizing the service request relative to other service requests is further based at least in part upon a duration of time since submission of the service request.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 12 recites the step of determining suitability of the request for remote consultation further comprises evaluating records associated with the patient stored in a service provider system. These limitations fall within the scope of the abstract idea as set out above.  
	Claim 12 additionally recites an electronic medical records (EMR) system as storing records associated with a patient.  Para. [0034] of the specification merely discloses that a separate EMR system may be queried in order to retrieve medical/dental records associated with a given patient. No further details of the EMR system are provided. Therefore, it is given its broadest reasonable interpretation as a generic computing element by which the abstract idea is implemented. 
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 13 recites the step of determining suitability of the request for remote consultation further comprises evaluating records associated with the patient stored in an insurer system.  These limitations fall within the scope of the abstract idea as set out above.
	Claim 13 additionally recites an electronic medical records (EMR) system as storing records associated with a patient.  Para. [0034] of the specification merely discloses that a separate EMR system may be queried in order to retrieve medical/dental records associated with a given patient. No further details of the EMR system are provided. Therefore, it is given its broadest reasonable interpretation as a generic computing element by which the abstract idea is implemented. 
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 14 recites the step of determining suitability of the request for remote consultation further comprises evaluating records associated with the patient stored in a patient profile. These limitations fall within the scope of the abstract idea as set out above.
	Claim 14 additionally recites the server as storing the records associated with a patient in a patient profile.  As explained above with respect to Claim 1, the specification only discloses the server at a high level of detail, for example, para. [0038] discloses system architecture may include a server that provides data to apps operating on devices, communicates with other providers or services, and may include its own database. Therefore, the server is given its broadest reasonable interpretation as a generic computing component. This element is simply recited as implementing the abstract idea.
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 15 recites the step of querying the patient, for information concerning the remote consultation, comprises procuring patient information.  These limitations fall within the scope of the abstract idea as set out above.
	Claim 15 also recites using a PED to implement the step of querying the patient.  As cited above, para. [0007] of the specification as originally filed states that the PED may be a personal computer, smartphone, tablet computer, etc. Therefore, the PED is given its broadest reasonable interpretation as generic computing devices. This element is simply recited as implementing the abstract idea.
	Claim 15 also recites that a “voice recognition component” is implemented in the step of procuring patient information.  The specification does not appear to disclose any particulars of the voice recognition process. Para. [0043] discloses the system may use “an expert system 70B and/or voice analysis system 70A to form and present the additional questions”. Para. [0077] discloses “a microphone coupled with voice recognition and natural language processing
capabilities, to enable voice interactions”. Paras. [00127] discloses that “the voice analysis system 70A may employ Amazon® Alexa or Google® voice processing”. As such, it is being interpreted as being a generic out-of-the-box software plugin for voice recognition, which is understood to be a generic computer component.  Accordingly, “a voice recognition component” is only recited as a tool by which to implement the abstract idea. This element is simply recited as implementing the abstract idea.
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 16 recites the step of receiving a request for a remote consultation comprises storing at least a subset of the one or more items of information descriptive of the consultation within a distributed ledger, which constitutes an additional element which amounts to  insignificant extra-solution activity. 
	As explained above, claim 1, from which claim 16 depends, is directed to an abstract idea in the form of facilitating interactive communications between a patient and dental services provider and determining suitability of a request for remote dental consultation. As stated in MPEP 2106.0S(g), "[t]he term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim." In the present claim, the function of storing a subset of information descriptive of the consult within a distributed ledger, is only nominally or tangentially related to the process of facilitating communication between a patient and provider and determining suitability of the request for remote consultation. 
	In addition to amounting to insignificant extra-solution activity, the above limitations also
constitute well-understood, routine and conventional activity in the form of storing information in memory, which has previously been held to be well-understood, routine and conventional when claimed at a high level of generality or as insignificant extra-solution activity. See MPEP 2106.05(d)(II).
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 17 recites prioritizing the service request for a service provider remote session based upon one or more prioritization factors, said prioritization factors comprising one or more of said items of information descriptive of the consultation.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 18 recites said prioritization factors further comprise historical consultation information stored by or accessible to.  These limitations fall within the scope of the abstract idea as set out above.
	Claim 18 additionally recites the server as storing/being accessible to historical consultation information.  As explained above with respect to Claim 1, the specification only discloses the server at a high level of detail, for example, para. [0038] discloses system architecture may include a server that provides data to apps operating on devices, communicates with other providers or services, and may include its own database. Therefore, the server is given its broadest reasonable interpretation as a generic computing component. This element is simply recited as implementing the abstract idea.
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 19 recites said prioritization factors further comprise a duration of time since said step of receiving a request for a remote consultation.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 20 recites assigning the service request to a subset of service providers is based at least in part upon one or more of said items of information descriptive of the consultation.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 21 recites wherein the subset of service providers is selected based at least in part upon service providers specialization.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 22 recites the subset of service providers is selected based at least in part upon indicia of availability received from said service providers.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 23 recites wherein the subset of service providers is selected based at least in part upon records of prior interaction between the patient and one or more of said service providers.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 24 recites further comprising initiating one or more of the following between the server and the PED: a network-based videoconferencing session, secure text messaging, and telephonic voice communication.  
	As explained above, claim 1, from which claim 24 depends, is directed to an abstract idea in the form of facilitating interactive communications between a patient and dental services provider and determining suitability of a request for remote dental consultation. As stated in MPEP 2106.0S(g), "[t]he term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim." In the present claim, the function of initiating a network-based videoconference session, secure text messaging or voice communication between the server and PED, is only nominally or tangentially related to the process of facilitating communication between a patient and provider and determining suitability of the request for remote consultation. 
	In addition to amounting to insignificant extra-solution activity, the above limitations also
constitute well-understood, routine and conventional activity in the form of receiving or transmitting data over a network, which has previously been held to be well-understood, routine and conventional when claimed at a high level of generality or as insignificant extra-solution activity. See MPEP 2106.05(d)(II).
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 25 recites further comprising: queueing the service request for initiation of a remote consultation with a service provider and during a period in which the service request is queued, initiating display of media content, the media content selected from amongst a plurality of media content options based on one or more personalization factors. These limitations fall within the scope of the abstract idea as set out above.
	Claim 25 also recites the PED as displaying media content.  As cited above, para. [0007] of the specification as originally filed states that the PED may be a personal computer, smartphone, tablet computer, etc. Therefore, the PED is given its broadest reasonable interpretation as generic computing devices. This element is simply recited as implementing the abstract idea.
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 26 recites the one or more personalization factors comprise one or more of said items of information descriptive of the consultation.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 27 recites wherein said media content comprises patient education information having content associated with the consultation.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 28 recites which the one or more personalization factors comprise profile information associated with the patient stored. These limitations fall within the scope of the abstract idea as set out above.
	Claim 28 additionally recites the server as storing profile information associated with the patient.  As explained above with respect to Claim 1, the specification only discloses the server at a high level of detail, for example, para. [0038] discloses system architecture may include a server that provides data to apps operating on devices, communicates with other providers or services, and may include its own database. Therefore, the server is given its broadest reasonable interpretation as a generic computing component. This element is simply recited as implementing the abstract idea.
	These limitations are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 29 recites the one or more personalization factors comprise historical requests for consultation submitted by the patient.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 30 recites the media content comprises an advertisement.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 31 recites the step of determining suitability of the request for remote consultation comprises directing the patient to seek an alternative service provider, the method further comprising: displaying contact information for one or more service providers to whom the patient is referred. These limitations fall within the scope of the abstract idea as set out above.
	
	Claim 32 recites automatically transmitting an appointment request to said one or more service providers to whom the patient is referred. These limitations fall within the scope of the abstract idea as set out above.
	
Dependent claims 2-32 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
		For the reasons stated, Claims 1-32 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 7, 14, 20-22, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1). 

Regarding Claim 1, Hamm discloses the following: 
	A method for a network-connected server to facilitate interactive communications between one or more medical service providers and one or more patients, the medical service provider using a network-connected service provide electronic device (SPED) and each patient using a network-connected patient electronic device (PED), the method comprising: ([0003] “The present invention is generally related to telemedicine and more particularly related to facilitating live patient-doctor consultations via a digital medium. More specifically, this invention is directed toward using a network accessible system to match a patient with a doctor and schedule a telemedicine consultation using personal communication devices communicatively coupled through a secure/encrypted point to point connection via a data communication network”; [0053] “The patient device 20 and physician device 30 can be any sort of processor enabled communication device that is capable of communicating over network 50 with other devices. For example, the communication devices can be in the form of a personal computer, laptop, personal digital assistant, tablet computer, smartphone, music player, or any other such device that is capable of establishing a rich multimedia session with another communication device over the network 50”; reads on “SPED” and “PED”); 
	receiving a request for a remote consultation from a PED utilized by a patient, the request comprising one or more items of information descriptive of the consultation ([0037] “In one embodiment, the patient who requires medical attention launches the application. The patient enters a search criterion (e.g., based on perceived symptoms) which returns a list of qualified medical providers… The patient is presented with a series of questions to produce a list of qualified medical providers to address the unique medical need. The patient selects from the list which includes the option to visit a medical provider in person or via video conference with a physician on-call who is immediately available to see the patient”; searching for medical providers based on perceived symptoms and entering search criteria based on “perceived symptoms” reads on claim language of “one or more items descriptive of the consultation”; making a selection to immediately see a physician via video-chat reads on “request for remote consultation”;  [0069] explicitly teaches a request for consultation is sent, “Once the patient chooses an online physician, the online physician can accept the request if she does not already have too many patients waiting for a live telemedicine consultation”);	
	Hamm does not explicitly disclose the following, but Buchanan, which is directed to a method and system for remote dentistry, does teach the following: 
	dental service provider ([0047] “a consultation may take place between a patient and a dentist on their respective computers”)
	determining suitability of the request for remote consultation based at least in part upon information provided by the PED in said request, in order to either (a) initiate a service request for a service provider remote session ([0050] “In certain embodiments, the patient intake form and photos may be used to assess needs and make a diagnosis for a patient and to determine whether an in-office visit is needed or if a dental need is able to be met with a prescription, consultation, and/or product recommendation” – if it is determined that an in-office visit is needed, based on patient intake and photos (reads on “information provided by PED”), then the request is not suitable for a remote session; if the dental need is able to be met with a prescription, consultation or product recommendation, it is suitable for remote session); or (b) direct the patient to seek an alternative service provider (Examiner notes that per claim construction, only (a) or (b) is necessary in order to fulfill claim requirements).  
	Hamm teaches a system which facilitates communication between a patient and a medical service provider in which the patient requests a consultation via electronic device in which the request includes information descriptive of the consult request. Hamm does not explicitly teach that the medical service provider is a dental service provider, but Buchanan teaches a system in which a dental service provider provides remote consultations via electronic devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm to facilitate communications between a patient and a dental service provider as taught by Buchanan, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm already discloses using electronic devices for a patient to consult with a medical provider.  Incorporating a consultation with a dental service provider as taught by Buchanan would perform their same functions within the system of Hamm, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).
	Hamm teaches a system which facilitates communication between a patient and a medical service provider in which the patient requests a consultation via electronic device in which the request includes information descriptive of the consult request. Hamm does not explicitly teach that suitability of the request for remote consultation is determined by information received in the request from PED, but Buchanan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Hamm to use the information submitted by the PED in the request to determine if a request is suitable for remote consultation, with the motivation of enabling patients with toothaches, dental related emergencies, general questions, a desire for a second option, and so forth to have a consultation with a dentist without having to travel to a dental office (Buchanan [0044]). 

Regarding Claim 2, Hamm/Buchanan teach the limitations of Claim 1.  Hamm further discloses 	wherein the step of receiving a request for a remote consultation from a PED comprises: querying the patient using the PED, for information concerning the remote consultation ([0037] “the patient who requires medical attention launches the application. The patient enters a search criterion (e.g., based on perceived symptoms) which returns a list of qualified medical providers…The patient is presented with a series of questions to produce a list of qualified medical providers to address the unique medical need” – querying the patient for information concerning consultation); and 
	transmitting information responsive to the step of querying the patient, to the server ([0017] teaches system architecture including a server which patient uses to initiate telemedicine consult: “Patients register with the consult server and login to search for a desired physician, for example, the patient's primary physician or a specialist in a particular field. When the desired physician is identified, if the physician is available, the consult server establishes a rich multimedia session between the patient and the physician”; [0037] teaches details of the search which include patient entering a query: “The patient enters a search criterion (e.g., based on perceived symptoms) which returns a list of qualified medical providers. The selection process comprises of a method to match profile criteria to query criteria. The patient is presented with a series of questions to produce a list of qualified medical providers to address the unique medical need”); 
	Hamm does not explicitly teach the following, but Buchanan teaches: 
wherein the step of determining suitability of the request for remote consultation is further performed based at least in part upon information received in response to the step of querying the patient  ([0045] “The method 400 may include a patient accessing a website and providing 402 intake information. The intake information may be provided on an intake information form. In some embodiments, the intake information may include personal information such as a name, an address, an email address, insurance information, a health history, and/or a description of consultation need” - Examiner is interpreting the patient accessing an intake form and providing information such as health history/description of consultation need to read on “information received in response to querying the patient”; [0050] “In certain embodiments, the patient intake form and photos may be used to assess needs and make a diagnosis for a patient and to determine whether an in-office visit is needed or if a dental need is able to be met with a prescription, consultation, and/or product recommendation” – if it is determined that an in-office visit is needed, based on patient intake and photos (reads on “information received in response to query”), then the request is not suitable for a remote session; if the dental need is able to be met with a prescription, consultation or product recommendation, it is suitable for remote session”).   
	Hamm teaches a system which facilitates communication between a patient and a medical service provider in which the patient requests a consultation via electronic device in which the request includes information descriptive of the consult request. Hamm does not explicitly teach that suitability of the request for remote consultation is determined by information received in response to querying the patient, but Buchanan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Hamm to use the information submitted in response to a query of the patient, in order to determine if a request is suitable for remote consultation, with the motivation of enabling patients with toothaches, dental related emergencies, general questions, a desire for a second option, and so forth to have a consultation with a dentist without having to travel to a dental office (Buchanan [0044]). 

Regarding Claim 5, Hamm/Buchanan teach the limitations of Claim 1. Hamm further discloses the step of determining suitability of the request for remote consultation comprises: transmitting a notification to the PED directing the patient to visit an emergency medical services provider (para. [0069] discloses a request may be accepted or denied, it further discloses “Advantageously, a message is displayed and/or played through a speaker to the patient informing the patient that if the patient believes they have a live threatening condition contact 911 or seek immediate emergency assistance”). 


Regarding Claim 14, Hamm/Buchanan teach the limitations of Claim 1.  Hamm further discloses the step of determining suitability of the request for remote consultation further comprises evaluating records associated with the patient stored by the server in a patient profile ([0034] “The present system for enabling telemedicine consults provides a technical solution for a convenient and rapid ability to locate a qualified on-call medical provider through custom search and engagement in a confidential face to face patient consultation from anywhere in the world where a data communication network exists… The system can be applied to all areas of medicine, where a doctor uses real-time audio and video conferencing with patient history for diagnostics including, but not limited to: internal medicine, family practice, pediatrics, dermatology, pathology, radiology, trauma, ophthalmology, ear, nose, and throat diseases, etc.”; [0037] “the patient who requires medical attention launches the application. The patient enters a search criterion (e.g., based on perceived symptoms) which returns a list of qualified medical providers. The selection process comprises of a method to match profile criteria to query criteria. The patient is presented with a series of questions to produce a list of qualified medical providers to address the unique medical need. The patient selects from the list which includes the option to visit a medical provider in person or via video conference with a physician on-call who is immediately available to see the patient. The patient can choose either “first available” or “specify further.” There are signals to indicate the wait time and there are controls that limit waiting time by minimum and maximum periods. The patient can choose to wait a minimum period, a maximum period, return at a later time, schedule a time with a preferred physician, or redirect to another qualified physician on-call”; [0061] discloses a “patient profile” which “stores information about the patient including preferences and criteria and other data”; [0158] “Additional methodologies provide for establishing on-call schedules for doctors conducting consultations and selecting the doctors based on patient profile information related to the patient's specific health needs”). 
Regarding Claim 20, Hamm/Buchanan teach the limitations of Claim 1. Hamm further discloses assigning the service request to a subset of service providers is based at least in part upon one or more of said items of information descriptive of the consultation ([0037] “the patient who requires medical attention launches the application. The patient enters a search criterion (e.g., based on perceived symptoms) which returns a list of qualified medical providers” – if search based on symptoms returns “qualified” providers, it reads on a subset of providers assigned based on items of information descriptive of the consult; [0056] “The database of physicians comprises a vast amount of information about individual physicians and practice groups including specialties”).  

Regarding Claim 21, Hamm/Buchanan teach the limitations of Claim 20. Hamm further discloses wherein the subset of service providers is selected based at least in part upon service providers specialization ([0056] “The physician lookup module 110 is configured to manage and maintain a database of physicians stored in an accessible data storage area such as data storage area 45…The database of physicians comprises a vast amount of information about individual physicians and practice groups including specialties and locations…The physician lookup module 110 is also configured to allow patients to search for and evaluate potential physicians the patient may desire to consult with. The physician lookup module 110 also interfaces with a list of physician schedules by specialty to assure the patient will not wait longer than 30 minutes for the patient's selected doctor”).  

Regarding Claim 22, Hamm/Buchanan teach the limitations of Claim 20. Hamm further discloses wherein the subset of service providers is selected based at least in part upon indicia of availability received from said service providers ([0056] “The physician lookup module 110 also interfaces with a list of physician schedules by specialty to assure the patient will not wait longer than 30 minutes for the patient's selected doctor. The physician lookup module 110 also tracks what doctors are available and logged in so that the patient can continue to hold, choose an alternative Physician, or be redirected to the help desk”; [0057] “The physician status module 120 is configured to maintain a current status for the physicians in the physician database. In one embodiment the current status may be a binary choice of “currently available” and “not available” so that a patient browsing through the physician database knows if the physician is presently available for a telemedicine consult”).  

Regarding Claim 24, Hamm/Buchanan teach the limitations of Claim 1. Hamm further discloses further comprising initiating one or more of the following between the server and the PED: a network-based videoconferencing session, secure text messaging, and telephonic voice communication ([0058] “The server consult module 130 is configured to establish a telemedicine consult session between the patient device 20 and the physician device 30. In one embodiment, the server consult module 130 works cooperatively with a patient consult module and a physician consult module that are resident on the patient communication device and the physician communication device, respectively. The telemedicine consult session is preferably a real time audio and video conference session but any rich multimedia session that allows the physician to receive sufficient information (e.g., text, audio, video) to evaluate a patient to make a diagnosis may comprise a telemedicine consult session”).  

Regarding Claim 25, Hamm/Buchanan teach the limitations of Claim 1. Hamm further discloses queueing the service request for initiation of a remote consultation with a service provider ([0165] “This method may be considered a “virtual waiting room,” where a patient is placed immediately in advance of an online consultation with a doctor. The patient will begin at the GUI, provide login credentials as needed, request an appointment, enter reasons for their visit, and purchase credits to pay for the appointment, and confirm the appointment with the doctor, all through the GUI interface. The patient may then be placed in a virtual waiting room where they can be provided with content that is related to the reason for their visit”); and during a period in which the service request is queued, initiating display of media content on the PED, the media content selected from amongst a plurality of media content options based on one or more personalization factors ([0160] “the system can stream content to the patient at the beginning of a consultation so the patient can occupy themselves by viewing content—similar to a virtual magazine rack at a doctor's office. The streamed content may be customized based on the reasons the patient has provided for their visit. The patient can also customize their inquiries during an initial waiting period to see information on the medical or health issues they are consulting the doctor on”; [0165] “The patient may then be placed in a virtual waiting room where they can be provided with content that is related to the reason for their visit. For example, relevant health topics and tips based on the reason for their consultation may be provided, or commercials for products, treatments and medication may be provided that relate to the reason for their visit”).  

Regarding Claim 26, Hamm/Buchanan teach the limitations of claim 25. Hamm further discloses in which the one or more personalization factors comprise one or more of said items of information descriptive of the consultation ([0160] “the system can stream content to the patient at the beginning of a consultation so the patient can occupy themselves by viewing content—similar to a virtual magazine rack at a doctor's office. The streamed content may be customized based on the reasons the patient has provided for their visit. The patient can also customize their inquiries during an initial waiting period to see information on the medical or health issues they are consulting the doctor on”; [0165] “The patient may then be placed in a virtual waiting room where they can be provided with content that is related to the reason for their visit. For example, relevant health topics and tips based on the reason for their consultation may be provided, or commercials for products, treatments and medication may be provided that relate to the reason for their visit”).  

Regarding Claim 27, Hamm/Buchanan teach the limitations of claim 26. Hamm further discloses wherein said media content comprises patient education information having content associated with the consultation ([0165] “The patient may then be placed in a virtual waiting room where they can be provided with content that is related to the reason for their visit. For example, relevant health topics and tips based on the reason for their consultation may be provided, or commercials for products, treatments and medication may be provided that relate to the reason for their visit” – relevant health topics and tips based on reason for consultation reads on broadest reasonable interpretation of “patient education information having content associated with the consultation”).  

Regarding Claim 28, Hamm/Buchanan teach the limitations of claim 25. Hamm further discloses in which the one or more personalization factors comprise profile information associated with the patient stored by the server ([0061] “The patient consult module 210 is also configured to allow the patient to login to the consult server…and edit the patient profile that stores information about the patient including preferences and criteria and other data”).  

Claim(s) 3, 4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claims 1-2 above, and further in view of Glimp et. al. (WO Publication 2006052920A2). 

Regarding Claim 3, Hamm/Buchanan teach the limitations of Claim 2. Hamm/Buchanan do not teach the following, but Glimp, which is directed to a medical triage system, does teach: wherein the step of querying the patient comprises querying whether the patient has a condition resulting from trauma ([0077] “The categories that relate to particular body parts can include "abdominal injury," "abdominal pain without injury," "chest pain without injury," "chest injury," "dental injury," "upper extremity pain without injury," "upper extremity injury," "lower extremity pain without injury," "lower extremity injury," "eye injury," "eye chemical exposure," "red eye," "groin strain," "headache, typical," "headache, new onset/atypical," "head injury," "low back injury with direct trauma," "low back injury without direct trauma," "low back pain without injury," "neck injury," "pregnancy," "shortness of breath," etc. [0078] The triage categories that are not necessarily related to a particular body part can include "bites," "blood-borne pathogen exposure," "burns," "electric shock," "frostbite," "general complaint," "heat illness," "insect bite or sting," "insecticide exposure," "open wounds/laceration," "psychiatric conditions/stress," "rash," etc.”; [0079] “As shown in Fig. 4B, the triage operator 110 can ask the caller 105 one or more questions about his complaints to ascertain the origin or cause of the caller's inquiry and allow the triage operator 110 to select the relevant categories (step 354). For example, if the caller 105 states that he fell off a ladder, thereby bumping his head and cutting his arm, the triage operator 110 can select the "head injury" and "laceration" categories” – Caller (e.g., patient) is queried about complaints to ascertain origin of condition; possible answers include “low back injury with direct trauma” and falling from a ladder and bumping head resulting in “head injury” which both read on broadest reasonable interpretation of “condition resulting from trauma”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to incorporate a query pertaining to whether the patient’s condition resulted from trauma, as taught by Glimp, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm and Buchanan already disclose querying the patient as to their symptoms/conditions. Incorporating a query pertaining to if the patient’s condition resulted from trauma as taught by Glimp would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A,  MPEP 2143).

Regarding Claim 4, Hamm/Buchanan teach the limitations of Claim 2. Hamm further discloses queueing the service request for connection with a service provider ([0069] “the consult server may set the status of an on-call doctor to “offline” if the doctor has too many patients already queued up for a live telemedicine consultation” – infers patients are queued to consult with doctor; [0120]-[0122] teach “on-call lights” where “orange” indicates up to 2 patients in queue; [0165] “The patient will begin at the GUI, provide login credentials as needed, request an appointment, enter reasons for their visit, and purchase credits to pay for the appointment, and confirm the appointment with the doctor, all through the GUI interface. The patient may then be placed in a virtual waiting room where they can be provided with content that is related to the reason for their visit”); 
	Hamm/Buchanan do not explicitly teach, but Glimp, which is directed to a medical triage system, does teach:
	wherein the service request is prioritized relative to other service requests based at least in part upon information received by the server in connection with the request for consultation ([0007] “The dispatcher typically determines the level of response (e.g., whether basic or advanced life support is dispatched, which ambulance or other responder is closest to the caller, and which caller 105 gets priority when there are multiple simultaneous calls” – determining priority of callers in event of simultaneous calls and whether basic or advanced support is needed (e.g., information received in connection with the request) reads on claim language of prioritizing service request relative to other requests.) 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hamm/Buchanan with these teachings of Glimp, to prioritize a service request relative to other service requests based on the information received in connection with the consultation request, with the motivation of sorting patients with medical complaints into groups based on the likelihood of them benefiting from particular levels (e.g., immediacy) of treatment (Glimp [0003]). 

Regarding Claim 17, Hamm/Buchanan teach the limitations of Claim 1. Hamm/Buchanan do not teach the following, but Glimp, which is directed to a medical triage system, does teach:  prioritizing the service request for a service provider remote session based upon one or more prioritization factors, said prioritization factors comprising one or more of said items of information descriptive of the consultation ([0011] “A plurality of triage categories includes questions grouped into a plurality of tiers ranked according to urgency…At least a first relevant triage category and a second relevant triage category can be selected from the plurality of triage categories based on information about a medical condition of the person and then accessed. The person can be triaged by (a) identifying from all of the selected relevant triage categories a highest urgency tier that has at least one unasked question; (b) asking the person one of the at least one unasked question of the highest urgency tier; and (c) repeating (a) and (b) for all of the selected triage categories until the triage disposition is determined”; [0076] “Next, the triage operator 110 can select the relevant triage categories (step 354). The categories can correspond to body parts and/or injury types that can be the focus of the triage inquiry. The categories can be generally symptom- based. Each category contains both tiered triage questions and related information. The tiered triage questions, described below, are related questions that can lead to one of a set of possible dispositions, depending on the answers provided”; [0081] “the information and questions within each of the relevant triage categories are applied to triage the caller's complaints (step 356), i.e., to determine a suitable triage disposition for the caller 105. The possible gradations of disposition can correspond to urgency, as described below”; Para. [0088] teaches prioritization of medical care (triage) based on information descriptive of an individual’s need for medical consultation ranging from most urgent (call 911 or see doctor within 24 hours) to less urgent (self care)”). 
	Hamm/Buchanan teach a system which facilitates communication between a patient and a dental service provider in a remote session may be established. Hamm/Buchanan do not teach that a service request may be prioritized by items descriptive of the consultation, but Glimp teaches this limitation.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hamm/Buchanan with these teachings of Glimp, with the motivation of using a patient’s condition to account for differing levels of urgency of medical attention and identify individuals needing immediate medical attention (Glimp [0089]). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claim 2 above, and further in view of Rice (US Publication 20220108790A1). 

Regarding Claim 6, Hamm/Buchanan teach the limitations of Claim 2. Hamm/Buchanan do not teach the following, but Rice, which is directed to a system for matching a physician to a patient using machine learning, does teach: in which the step of determining a match of the request for remote consultation comprises applying a machine learning component having inputs comprising the one or more items of information and/or the information responsive to the step of querying the patient ([0003] “systems and methods for recommending one or more physicians to the patient based on: patient preferences matching physician profiles; existing networks of health care providers evident within the physician profiles, which address predictive health conditions for the patient within the patient's profile; and analyzing the results of the system and methods (e.g., patient and physician satisfaction), using machine learning to assign specific weights to preferences and other factors that determined the most favorable patient/physician matches” – applying a machine learning component having inputs comprised of a patient’s profile, e.g., information; [0008] teaches the system may be used with “virtual visits”, e.g., remote consultation);  
	having feedback comprising service provider evaluation of the match following  completion of a remote consultation session ([0050] “the profile data may also include user comments and/or ratings on experiences with a particular physician that can later be used by the recommendation module 106 to recommend higher ranked physicians to patients having similar preferences. In these non-limiting example embodiments, disclosed in more detail below, the comments and/or ratings on experiences with a particular physician may be output, as well as used as input, to improve the recommendations generated by the physician recommendation system 100. Specifically, the disclosed system may use this type of feedback as input to machine learning algorithms in order to identify and appropriately weight the factors used in creating the best match between users and recommended providers”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to incorporate a machine learning component to determine a match of the request for remote consultation and receive feedback comprising service provider evaluation after a session with a provider, as taught by Rice, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, Hamm/Buchanan teach determining suitability of a request for remote consultation. Incorporating a machine learning component and a step of providing provider feedback after a session would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claim 2 above, and further in view of Longmire (US Patent 8548828B1).  

Regarding Claim 7, Hamm/Buchanan teach the limitations of Claim 2. Hamm/Buchanan do not explicitly teach the following, but Longmire, which is directed to using a mobile interaction for patients to interact with healthcare providers remotely, does teach in which the step of querying the patient using the PED comprises requesting upload by the patient of a media content captured by the PED (Col 5 line 12-22, “Once the mobile application is downloaded to the user mobile device the user may be registered before or at that time or in the near future can access the HCP. If the user is accessing without becoming a member a short questionnaire can register them temporarily and then subsequently they be requested to get membership level information. The user may tap on the application, fill out their symptoms, upload image and request for a specific doctor or a HCP or just let the Disease management consortium suggest the best match.”).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to incorporate an image upload function when sending a consultation request, as taught by Longmire, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm already discloses submitting a request for consultation and transmitting images to the healthcare provider during a consultation. Incorporating a step of uploading images to submit with the request, prior to a consult, as taught by Longmire, would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claim 7 above, and further in view of Golay et. al. (US Publication 20160038092A1). 

Regarding Claim 8, Hamm/Buchanan teach the limitations of Claim 7. Buchanan further teaches the step of determining suitability of the request for remote consultation comprises analyzing said media content ([0050] “In certain embodiments, the patient intake form and photos may be used to assess needs and make a diagnosis for a patient and to determine whether an in-office visit is needed or if a dental need is able to be met with a prescription, consultation, and/or product recommendation” – if it is determined that an in-office visit is needed, based on patient intake and photos (“photos” reads on “media content”), then the request is not suitable for a remote session; if the dental need is able to be met with a prescription, consultation or product recommendation, it is suitable for remote session);
	Hamm teaches a system which facilitates communication between a patient and a medical service provider in which the patient requests a consultation via electronic device in which the request includes information descriptive of the consult request. Hamm does not explicitly teach that suitability of the request for remote consultation is determined by media content received in the request, but Buchanan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Hamm to use the media content submitted by the PED in the request to determine if a request is suitable for remote consultation based on media received, with the motivation of enabling patients with toothaches, dental related emergencies, general questions, a desire for a second option, and so forth to have a consultation with a dentist without having to travel to a dental office (Buchanan [0044]). 
	Hamm/Buchanan do not teach the following, but Golay, which is directed to using imaging data to remotely diagnose a dental condition, does teach:  
	analyzing media content by applying an image recognition component for automated identification of one or more predetermined conditions ([0051] “The method of unattended, non-real-time, dental condition detection employs automated image processing of dental images. The automated image processing is at least partially guided by non-image related dental practice management information. The software and methods are designed to detect specific dental conditions. The items detected; some of which are used as intermediaries in a multi-step analysis to reach a detectable dental condition include detection of enamel, dentine, pulp, tissue, dental enamel junction, caries, cavities, fillings, crowns, roots, periodontal ligament, implants, cracks, fissures, discoloration, stains, missing teeth, open diastema, or lesions”. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to incorporate an image recognition component for automatically identifying one or more predetermined conditions, as taught by Golay, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Buchanan already discloses using images to determine if a patient requires in-patient treatment or can be consulted with remotely (Buchanan, [0050]). Incorporating a step of using image recognition to images to identify one or more predetermined conditions, as taught by Golay, would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).

Regarding Claim 9, Hamm/Buchanan/Golay teach the limitations of Claim 8. Golay further teaches the one or more predetermined conditions comprise one or more of: presence of blood, and absence of a tooth ([0051] “The software and methods are designed to detect specific dental conditions. The items detected; some of which are used as intermediaries in a multi-step analysis to reach a detectable dental condition include detection of…missing teeth”). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to incorporate an image recognition component for automatically identifying absence of a tooth, as taught by Golay, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Buchanan already discloses using images to determine if a patient requires in-patient treatment or can be consulted with remotely (Buchanan, [0050]). Incorporating a step of using image recognition to images to identify a patient with missing teeth, as taught by Golay, would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).
   
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1), further in view of Glimp et. al. (WO Publication 2006052920A2) as applied to claim 4 above, and further in view of Kirenko et. al. (US Publication 20210176357A1). 

Regarding Claim 10, Hamm/Buchanan/Glimp teach the limitations of Claim 4. Hamm further discloses in which the step of querying the patient using the PED comprises requesting upload by the patient of a media content captured by the PED ([0035] “A communication device is used to transmit data (e.g., a digital image or a video and audio stream) from the patient to the qualified medical provider”; [0181] “the system 550 includes a camera (not shown) that is capable of capturing still and/or video image data as part of a rich multimedia session. For example, the camera may allow the system 550 to send high quality still images to data storage and/or a peer communication device”); 
	Hamm/Buchanan/Glimp do not teach the following, but Kirenko, which is directed to 
	wherein the step of queueing the service request comprises prioritizing the service request relative to other service requests based at least in part upon said media content (paras. [0046]-[0049] teach receiving an image data signal (reads on “media content”), using a physiological data extraction unit to extract physiological data of the user from the image data, determining a health condition of the user based on the extracted physiological data, and determining a priority level based on the determined health condition of the user, where [0020] teaches that ““priority level” shall be understood as any information related to the priority with which a call shall be treated, i.e. which may be used for prioritization of the call. This may particularly include a priority relative to other calls from other users”). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan/Glimp to queue a service request relative to other requests based at least in part on media content, as taught by Kirenko, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm/Buchanan already teach receiving images from a patient device. Incorporating a step of using the images (media content) to prioritize a service request relative to other requests, as taught by Kirenko, would perform their same functions within the system of Hamm/Buchanan/Glimp, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) , further in view of Glimp et. al. (WO Publication 2006052920A2), further in view of Kirenko et. al. (US Publication 20210176357A1) as applied to claim 10 above, and further in view of Fronterhouse et. al. (US Publication 20130150686A1). 

Regarding Claim 11, Hamm/Buchanan/Glimp/Kirenko teach the limitations of claim 10. Hamm/Buchanan/Glimp/Kirenko do not teach the following, but Fronterhouse, which is directed a method which involves receiving and prioritizing calls pertaining to medical situations, does teach prioritizing the service request relative to other service requests is further based at least in part upon a duration of time since submission of the service request  ([0257] “Calls will be prioritized in a first come, first answered basis except calls with associated emergent events will be prioritized over non-emergent event calls”; Examiner is interpreting prioritizing calls on a “first come, first answered basis” to read on claim language of prioritizing requests “at least in part on duration of time since submission of request”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan/Glimp/Kirenko to prioritize requests based at least in part on duration of time since a request was submitted, as taught by Fronterhouse, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm/Buchanan/Glimp/Kirenko already disclose prioritizing incoming service requests. Incorporating a step of prioritizing requests based on time since submission, as taught by Fronterhouse, would perform their same functions within the system of Hamm/Buchanan/Glimp, making the results predictable to one of ordinary skill in the art (KSR A,  MPEP 2143).
 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claim 1 above, and further in view of Eberting et. al. (US Publication 20170329922A1). 

Regarding Claim 12, Hamm/Buchanan teach the limitations of Claim 1. Buchanan further teaches: in which the step of determining suitability of the request for remote consultation further comprises evaluating records associated with the patient ([0045] “The method 400 may include a patient accessing a website and providing 402 intake information. The intake information may be provided on an intake information form. In some embodiments, the intake information may include personal information such as a name…a health history, and/or a description of consultation need” – an intake with personal information including name, health history and description of consultation need reads on broadest reasonable interpretation of “patient record”; [0050] “In certain embodiments, the patient intake form and photos may be used to assess needs and make a diagnosis for a patient and to determine whether an in-office visit is needed or if a dental need is able to be met with a prescription, consultation, and/or product recommendation” – if it is determined that an in-office visit is needed, based on patient intake which includes health history as taught by [0045], it reads on “evaluating records associated with the patient” to determine if the request is/is not suitable for a remote session);
	Hamm teaches a system which facilitates communication between a patient and a medical service provider in which the patient requests a consultation via electronic device in which the request includes information descriptive of the consult request. Hamm does not explicitly teach that suitability of the request for remote consultation is determined by evaluating records associated with the patient, but Buchanan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Hamm to evaluate records associated with the patient to determine if a request is suitable for remote consultation, with the motivation of using patient information included in an intake form such as a health history (Buchanan [0045]) to make a decision as to whether patients with toothaches, dental related emergencies, general questions, a desire for a second option, and so forth can hold a consultation with a dentist without having to travel to a dental office (Buchanan [0044]). 
	Hamm/Buchanan do not explicitly teach the following, but Eberting, which is directed to a telemedicine platform, does teach: 
	records associated with the patient stored in a service provider electronic medical records (EMR) system ([0286] The AZOVA™ (or other service provider) system may actually store the EMR data or may act as a portal to access EMR data stored in other EMR systems managed by individual healthcare providers or third parties. Thus, a first doctor may use the AZOVA™ system to access EMR data of a patient where the EMR data is stored on the AZOVA™ system, where the EMR data stored in a database managed by the first doctor, where the EMR data is stored in a database associated with another EMR system, where the EMR data is stored in a database managed or associated with a second doctor, and/or where the EMR data is stored in a database managed by the service provider (e.g., in a situation in which a patient uploaded medical documents/files to the system)”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to use patient information stored in a service provider EMR system, as taught by Eberting, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm/Buchanan already disclose using patient records to evaluate the suitability of a request for remote consultation. Incorporating a step of obtaining this patient information from a provider’s EMR system as taught by Eberting would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claim 1 above, and further in view of Morris et. al. (US Publication US20160357912A1). 

Regarding Claim 13, Hamm/Buchanan teach the limitations of Claim 1. Buchanan further teaches: in which the step of determining suitability of the request for remote consultation further comprises evaluating records associated with the patient ([0045] “The method 400 may include a patient accessing a website and providing 402 intake information. The intake information may be provided on an intake information form. In some embodiments, the intake information may include personal information such as a name…a health history, and/or a description of consultation need” – an intake with personal information including name, health history and description of consultation need reads on broadest reasonable interpretation of “patient record”; [0050] “In certain embodiments, the patient intake form and photos may be used to assess needs and make a diagnosis for a patient and to determine whether an in-office visit is needed or if a dental need is able to be met with a prescription, consultation, and/or product recommendation” – if it is determined that an in-office visit is needed, based on patient intake which includes health history as taught by [0045], it reads on “evaluating records associated with the patient” to determine if the request is/is not suitable for a remote session);
	Hamm teaches a system which facilitates communication between a patient and a medical service provider in which the patient requests a consultation via electronic device in which the request includes information descriptive of the consult request. Hamm does not explicitly teach that suitability of the request for remote consultation is determined by evaluating records associated with the patient, but Buchanan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Hamm to evaluate records associated with the patient to determine if a request is suitable for remote consultation, with the motivation of using patient information included in an intake form such as a health history (Buchanan [0045]) to make a decision as to whether patients with toothaches, dental related emergencies, general questions, a desire for a second option, and so forth can hold a consultation with a dentist without having to travel to a dental office (Buchanan [0044]). 
	Hamm/Buchanan do not explicitly teach the following, but Morris, which is directed to  communication of patient EMR information, does teach: 
	records associated with the patient stored in an insurer electronic medical records (EMR) system ([0036] “Known EMR systems may be configured to suggest treatment plans based on patient symptoms, records of prior care provided, and patient characteristics… Insurance providers frequently maintain databases of their member's medical claims. These medical claims may contain health diagnoses, care provided, prescriptions filled, and follow-up care sought for members” – medical claims containing health diagnoses, care provided, prescriptions and follow-up care reads on broadest reasonable interpretation of “insurer EMR system”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to use patient information stored in a insurer EMR system, as taught by Morris, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm/Buchanan already disclose using patient records to evaluate the suitability of a request for remote consultation. Incorporating a step of obtaining this patient information from an insurer system as taught by Morris would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A,  MPEP 2143).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claim 2 above, and further in view of Owen et. al. (US Publication 20190051385A1).

Regarding Claim 15, Hamm/Buchanan teach the limitations of claim 2. Hamm/Buchanan do not teach the following, but Owen, which is directed to an automated clinical documentation system which uses a virtual assistant to obtain patient information, does teach the following: the step of querying the patient using the PED, for information concerning the remote consultation, comprises applying a voice recognition component to procure patient information ([0007] “Obtaining encounter information may include utilizing a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter”; [0087] “When prompting 350 the patient (e.g., encounter participant 228) to provide encounter information (e.g., machine vision encounter information 102 and/or audio encounter information 106) via the virtual assistant (e.g., virtual assistant 238), automated clinical documentation process 10 may audibly prompt 352 the patient (e.g., encounter participant 228) to provide encounter information (e.g., machine vision encounter information 102 and/or audio encounter information 106) via the virtual assistant (e.g., virtual assistant 238). For example, virtual assistant 238 may provide (via audio rendering device 116) a cordial greeting to the patient (e.g., encounter participant 228) and ask them if they are checking in for a visit. If the patient (e.g., encounter participant 228) responds affirmatively, virtual assistant 238 may audibly prompt 352 the patient (e.g., encounter participant 228) to provide encounter information (e.g., machine vision encounter information 102 and/or audio encounter information 106), examples of which may include but are not limited to: patient background information; patient current-prescription information; patient insurance information; and patient symptom information” – symptom information reads on “information concerning the consult”).  
	Hamm/Buchanan teach a system which facilitates remote consultations between a patient and dental service provider using electronic devices in which a patient is queried for information. Hamm/Buchanan do not teach that a voice recognition component is used to procure patient information, but Owen teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hamm/Buchanan to incorporate voice recognition to procure patient information, with the motivation of obtaining audible information from the patient to allow the patient to simply verbalize their answers instead of typing them (Owen [0090]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claim 1 above, and further in view of Saliman et. al. (US Publication US20200005912A1).

Regarding Claim 16, Hamm/Buchanan teach the limitations of claim 1. Hamm/Buchanan do not teach the following, but Saliman, which is directed to methods of securely storing patient information, does teach: 
	storing at least a subset of the one or more items of patient information within a distributed ledger ([0021] “FIG. 8 provides a flowchart of an exemplary process for providing access to information associated with a patient account that may not be stored on a blockchain and optionally receiving information from the patient or other requester and broadcasting the received information for storage on a blockchain and/or distributed ledger”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to incorporate a step the storing patient information descriptive of a consultation (as taught by Hamm/Buchanan) in a distributed ledger, as taught by Saliman, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm/Buchanan already teach storing of patient information descriptive of a consult (see e.g. Hamm [0017]). Incorporating a particular step of storing patient data in a distributed ledger, as taught by Saliman, would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143)., 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) further in view of Glimp et. al. (WO Publication 2006052920A2) as applied to claim 17 above, and further in view of Agarwal et. al. (US Publication 20200242566A1).

Regarding Claim 18, Hamm/Buchanan/Glimp teach the limitations of Claim 17. Hamm/Buchanan/Glimp do not teach the following, but Agarwal, which is directed to a method of prioritizing patients, teaches the following: said prioritization factors further comprise historical consultation information stored by or accessible to said server (Abstract, “When executed the one or more processors determine a risk score for a patient, alter the risk score based on patient based parameters to determine a priority score of the patient, compare the priority score of the patient to priority scores of other patients, assign a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients, and schedule an appointment for the patient based on the rank”; [0014] “determining the priority score for the patient includes determining a time period since a last appointment” – “time period since last appointment” reads on broadest reasonable interpretation of “historical consultation information”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan/Glimp to incorporate a prioritization factor comprising historical consult information, as taught by Agarwal, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm/Buchanan/Glimp already disclose prioritizing service requests. Incorporating a step of prioritizing based on historical consultation information as taught by Agarwal would perform their same functions within the system of Hamm/Buchanan/Glimp, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).
	
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) , further in view of Glimp et. al. (WO Publication 2006052920A2) as applied to claim 17 above, and further in view of Fronterhouse et. al. (US Publication US20130150686A1). 

	Regarding Claim 19, Hamm/Buchanan/Glimp teach the limitations of claim 17. Hamm/Buchanan/Glimp do not teach the following, but Fronterhouse, which is directed a method which involves receiving and prioritizing calls pertaining to medical situations, does teach, in which said prioritization factors further comprise a duration of time since said step of receiving a request for a remote consultation ([0257] “Calls will be prioritized in a first come, first answered basis except calls with associated emergent events will be prioritized over non-emergent event calls”; Examiner is interpreting prioritizing calls on a “first come, first answered basis” to read on claim language of prioritizing requests “at least in part on duration of time since submission of request”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan/Glimp to prioritize requests based at least in part on duration of time since a request was received, as taught by Fronterhouse, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm/Buchanan/Glimp already disclose prioritizing incoming service requests. Incorporating a step of prioritizing requests based on time since receipt, as taught by Fronterhouse, would perform their same functions within the system of Hamm/Buchanan/Glimp, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claim 20 above, and further in view of Navani (US Publication 20140278679A1). 

Regarding Claim 23, Hamm/Buchanan teach the limitations of Claim 20.  Hamm/Buchanan do not teach, but Navani, which is directed scheduling medical appointments, does teach:  the subset of service providers is selected based at least in part upon records of prior interaction between the patient and one or more of said service providers ([0117] “options may permit the selection of patients to be based on the location of a patient and/or medical practitioner, an age of patient, a patient's insurance provider or whether a patient had a history with a medical practitioner of medical facility 160 (e.g., attended a prior visit with a medical practitioner or medical facility 160)”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to make a selection of a subset of providers based at least in part on records of prior interactions between the patient and one or more of said providers, as taught by Navani, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm/Buchanan already disclose selecting a subset of providers who may consult with a patient. Incorporating a step of using prior records of interactions between the patient and providers to make a selection, as taught by Navani would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A,  MPEP 2143).

Claim(s) 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claim 1 above, and further in view of Ghani (US Publication 20170116384A1). 

Regarding Claim 29, Hamm/Buchanan teach the limitations of Claim 25. Hamm/Buchanan do not teach the following, but Ghani, which is directed to computerized methods for locating an on-call doctor for a live remote consultation, teaches in which the one or more personalization factors comprise historical requests for consultation submitted by the patient ([0070] “The patient's medical history may be stored in the platform itself or accessed through a third-party integration. For example, the platform may communicate with a third-party electronic health record, the health records of any associated medical professionals of the patient, or a patient health record. The medical history may contain information from previous interactions with the presently disclosed platform” – Examiner is interpreting “information from previous interactions with the presently disclosed platform” to read on claim language). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to incorporate a prioritization factor comprising historical consult information, as taught by Ghani, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hamm/Buchanan already disclose prioritizing service requests. Incorporating a step of using historical consultation information as taught by Ghani, as a personalization factor, would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).

Regarding Claim 30, Hamm/Buchanan teach the limitations of Claim 25. Hamm/Buchanan do not teach the following, but Ghani, which is directed to computerized methods for locating an on-call doctor for a live remote consultation, teaches in which the media content comprises an advertisement ([0183] teaches a patient entering a “virtual waiting room”; [0185] “The system includes an automated advertisement placement capability to provide the opportunity for direct consumer marketing. The advertisements have active http links to designated URL's”; [0186] “The patient waiting room may contain space for one or more advertising links. Any image or animation can be inserted here along with a hyperlink to any desired web site. The advertising images are added from the backend management tools of the system when the session is setup”). 
	Hamm/Buchanan teach a method of facilitating a remote session between a patient and dental service provider using electronic devices, in which media content may be displayed to a patient’s device. Hamm/Buchanan do not explicitly teach that the media content comprises an advertisement, but Ghani teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hamm/Buchanan with these teachings of Ghani, to display an advertisement to a patient while waiting for a telemedicine consult, with the motivation of providing advertisements to the patient that are relevant to their reported symptoms/conditions to assist with treatment/management (Ghani at [0185]). 
  
Claim(s) 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (US Publication 20130060576A1) in view of Buchanan (US Publication 20190385742A1) as applied to claim 1 above, and further in view of Tavakol et. al. (US Patent 10997555B1). 

Regarding Claim 31, Hamm/Buchanan teach the limitations of Claim 1. Hamm/Buchanan do not teach the following, but Tavakol, which is directed to a method and system of managing physician referrals, does teach in which the step of determining suitability of the request for remote consultation comprises directing the patient to seek an alternative service provider, the method further comprising: displaying contact information for one or more service providers to whom the patient is referred (Fig. 3 shows multiple healthcare providers to whom a patient may be referred, with name, address and phone number of each provider, e.g., contact information; Fig. 4 shows contact information of a specific doctor to whom the patient is being referred to).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamm/Buchanan to display contact information for a provider to whom a patient is referred, as taught by Tavakol, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Buchanan already discloses determining if a request is suitable for remote consultation or scheduling an in-person appointment is needed (at [0050]). Incorporating a step of displaying contact information for a referred-to physician for in-office referral as taught by Tavakol would perform their same functions within the system of Hamm/Buchanan, making the results predictable to one of ordinary skill in the art (KSR A,  MPEP 2143).
	Examiner notes that as Claim 1 currently requires only fulfillment of (a) or (b) and has cited prior art to address (a), this Claim is not required. Nonetheless, Examiner has provided citations to relevant prior art. 

Regarding Claim 32, Hamm/Buchanan/Tavakol teach the limitations of Claim 31. Tavakol further teaches automatically transmitting an appointment request to said one or more service providers to whom the patient is referred ([0165] “If a practice chooses not to display its availability in real time (or is not technologically capable of having someone maintain its calendar), or a patient does not yet want to decide on a time, the referring practice can still make a tentative appointment. A notification is then sent electronically to both the patient and the receiving (referred-to) practice.  The patient's data now becomes accessible to the receiving practice, offering the opportunity to send reminders and arrange for the appointment at a later time” – reads on broadest reasonable interpretation of “appointment request”).  
	Hamm/Buchanan/Tavakol teach a method of facilitating interactive communications between a patient and dental provider in which contact information for a provider to whom a patient is referred is displayed. Hamm/Buchanan do not teach transmitting an appointment request to one or more service providers to whom the patient is referred, but Tavakol teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify to include transmitting an appointment request to a service provider to whom a patient is referred, with the motivation of electronically notifying the selected physician to arrange for a referral appointment (Tavakol, Col 4, lines 66-67). 
	Examiner notes that as Claim 1, from which Claim 31 depends, requires only fulfillment of (a) or (b) and has cited prior art to address (a), this Claim is not required. Nonetheless, Examiner has provided citations to relevant prior art.

Conclusion
In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  
The following relevant prior art not cited is made of record: 
US Patent 10572626B2, directed to a telemedicine system with intelligent triage
US Publication 20030078806A1, directed to a teledentistry consult and method 
US Publication 20210118563A1, directed to a method of virtual triage
US Publication US20190088374A1, directed to a remote dental consultation method which enables dental patients to consult remotely with dental professionals and received treatment recommendations based on received images

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
	
	
/Gregory Lultschik/
Examiner, Art Unit 3626